                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       (at London)

 ADAM W. TRACEY,                                   )
                                                   )
         Plaintiff,                                )      Civil Action No. 6:18-CV-269-CHB
                                                   )
 v.                                                )
                                                   )
 WAYNE COUNTY                                      )         MEMORANDUM OPINION
 DETENTION CENTER, et al.,                         )             AND ORDER
                                                   )
         Defendants.                               )
                                                   )
                                        *** *** *** ***

       Adam W. Tracey is a pretrial detainee in Ohio who was previously confined at the Wayne

County Detention Center (WCDC) in Monticello, Kentucky. Proceeding without a lawyer, Tracey

filed a civil rights complaint in which he alleges that employees at the WCDC failed to provide

him with proper medical care after he was exposed to smoke from a fire at the detention center.

[R. 1 at p. 4-5]. Tracey lists the WCDC and four prison employees as defendants, but he is only

suing the employees in their official capacities. [Id. at pp. 1-2].

       The Court has conducted an initial review of Tracey’s submission pursuant to 28 U.S.C. §

1915A, and it must dismiss his complaint. Since Tracey is only suing the WCDC and the prison

employees in their official capacities, his claims are against Wayne County itself. See Lambert v.

Hartman, 517 F.3d 433, 439-40 (6th Cir. 2008); Alkire v. Irving, 330 F.3d 802, 810 (6th Cir. 2003).

However, Wayne County is not liable merely because it employs the named defendants; in fact,

the county cannot be held responsible for an alleged constitutional deprivation unless there is a

direct causal link between a municipal policy or custom and the deprivation. See Monell v. New

York City Dep’t of Soc. Servs., 436 U.S. 658, 691 n.55 (1978).


                                                 -1-
       Here, Tracey does not allege that any Wayne County policy or custom prompted the named

defendants’ alleged actions. Therefore, Tracey’s claims against the WCDC and the four prison

employees in their official capacities fail to state claims upon which relief may be granted.

Accordingly, the Court will dismiss those claims. That said, to the extent that Tracey would like

to pursue claims against the defendants in their individual capacities, he may do so by filing a new

complaint with this Court. The appropriate forms may be obtained from the Clerk of this Court.

       Accordingly, it is ORDERED as follows:

       1. Tracey’s claims against the WCDC and the four prison employees in their official

           capacities are DISMISSED with prejudice.

       2. All pending motions are DENIED as moot.

       3. This action is STRICKEN from the Court’s docket.

       4. A corresponding Judgment will be entered this date.

       This the 26th day of October, 2018.




                                                -2-
